Citation Nr: 0112150	
Decision Date: 04/30/01    Archive Date: 05/03/01

DOCKET NO.  96-30 582	)	DATE
	) 
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a compensable evaluation for a left knee 
disability.



REPRESENTATION

Appellant represented by:	Colorado Department of Social 
Services



ATTORNEY FOR THE BOARD

D. M. Fogarty, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1987 to 
January 1993.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1996 rating decision from the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, which granted entitlement to service connection for 
a left knee disability, evaluated as noncompensable, 
effective from July 12, 1995, and denied entitlement to 
service connection for lumbosacral strain.

The Board notes that in August 1999, this case was remanded 
to the RO for the scheduling of a hearing before a Member of 
the Board at the RO.  The veteran failed to report for his 
scheduled hearing in February 2001.  Thus, this case is 
properly before the Board for appellate consideration.  



FINDINGS OF FACT

1.  Service medical records reflect complaints, treatment, 
physical therapy, and limited duty related to low back pain.

2.  Post-service medical records reflect continued complaints 
and treatment related to low back strain.

3.  Upon VA examination dated in August 1995, the examiner 
noted the veteran's in-service back complaints and formed a 
diagnosis of recurrent lumbosacral strain.

4.  Recurrent lumbosacral strain may not be disassociated 
from active military service.  

5.  A service-connected left knee disability is currently 
manifested by subjective complaints of occasional popping and 
sharp pain as well as morning stiffness without evidence of 
any compensable limitation of motion, nonunion, malunion, 
arthritis, recurrent subluxation, laxity, daily pain, 
swelling, atrophy, weakness, or other impairment.  



CONCLUSIONS OF LAW

1.  Lumbosacral strain was incurred in or as a result of 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2000).

2.  The criteria for a compensable evaluation for a service-
connected left knee disability have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5256, 5257, 5260, 
5261 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for a Low Back Disorder

Service medical records reflect the veteran's spine was 
clinically evaluated as normal upon enlistment examination 
dated in February 1987.  The veteran was treated in November 
1989 for complaints of low back pain for the last ten days.  
It was noted the veteran had experienced similar episodes in 
the past.  There was no radiation and no paresthesia.  
Restricted range of motion and tenderness at the paraspinal 
muscles was noted.  Straight leg raising was positive at 90 
degrees.  There was no neurosensory deficit.  An assessment 
of low back pain was noted.  Service medical records also 
demonstrate physical therapy treatments for low back pain.  
The veteran was also placed on limited duty as a result of 
his low back pain.  An undated service medical record also 
reflects treatment for right-side back pain.  It was noted 
the veteran's job involved lifting 90-pound objects.  Right 
paraspinal muscle tenderness was noted as well as tight 
muscles.  Acute back strain was noted.  The veteran was 
treated with medication and rest.  A medical examination 
dated in May 1989 noted mild curvature of the thoracic spine.  

Post-service medical records dated in April 1993 reflect 
complaints of low back pain.  The veteran denied recent 
trauma.  Increased pain with movement and tenderness to 
palpation were noted.  An assessment of low back strain was 
noted.  

Upon VA examination dated in August 1995, the veteran 
reported straining his low back during service while carrying 
a heavy load.  He also reported falling off of a tower and 
landing on his back on top of his equipment.  The veteran 
reported daily low back pain with morning stiffness that was 
worse in cold weather.  The pain was described as localized 
to the low back.  He reported one episode which produced some 
pain shooting down the posterolateral thigh on the left that 
lasted about ten minutes.  The veteran also reported about 
ten episodes of low back spasm per year.  The veteran stated 
he could comfortably lift 75 pounds.  Physical examination of 
the lumbar spine revealed no tenderness to palpation.  
Straight leg raising was 85 degrees bilaterally, but the 
veteran described low back pain on maximum left straight leg 
raising.  Sensorimotor examination was normal in the lower 
extremity.  Lumbar flexion was to 95 degrees, extension was 
to 35 degrees, lateral flexion was to 35 degrees, and 
bilateral rotation was to 35 degrees.  Radiological 
examination of the back revealed a normal lumbar spine.  A 
relevant diagnosis of recurrent lumbosacral strain was noted.  

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§  1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. §  3.303(d).

The veteran will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
(obvious or manifest) evidence demonstrates that the injury 
or disease existed prior thereto.  38 U.S.C.A. § 1132 (West 
1991); 38 C.F.R. § 3.304(b).  

A review of the record reflects that the veteran was treated 
for low back complaints during service.  Post-service medical 
records reflect continued complaints related to the low back 
as well as a diagnosis of recurrent low back pain upon VA 
examination in August 1995.  The Board notes applicable law 
and regulations provide that when all evidence is assembled, 
the Secretary is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The veteran's back was 
clinically evaluated as normal upon enlistment examination 
dated in February 1987and there is no evidence of record 
demonstrating that the veteran's back complaints existed 
prior to service.  

The Board recognizes that the evidence in this case is less 
than overwhelming; however, the August 1995 VA examiner noted 
the veteran's in-service low back complaints and formed a 
diagnosis of recurrent lumbosacral strain.  Thus, the 
examiner appears to relate the veteran's current back 
complaints to those noted during service.  Additionally, 
service medical records do reflect complaints, treatment, 
physical therapy, and limited duty due to low back pain.  
Therefore, with all reasonable doubt resolved in favor of the 
veteran, the Board is compelled to conclude that entitlement 
to service connection for recurrent lumbosacral strain is 
warranted.  


II.  Increased Rating for Left Knee Disability

An April 1992 medical record reflects the veteran suffered an 
injury to his left knee four months earlier on the flight 
line during military service.  Physical examination at that 
time revealed almost full range of motion with slight 
limitation of flexion secondary to pain.  There was no 
instability of the medial or lateral collateral ligament.  
Anterior and posterior cruciate ligaments were normal.  There 
was a palpable, tender medial plica and pinpoint tenderness 
on pressure over the medial aspect of the joint line 
consistent with a possible torn medial meniscus.  

In May 1992, the veteran underwent arthroscopy and resection 
of the medial plica.  The operative report reflects the 
lateral meniscus was adequately attached and there was no 
evidence of separation or tears.  A post-operative diagnosis 
of medial plica was noted.  

Upon VA examination dated in August 1995, the veteran 
reported experiencing sharp pain in his left knee that might 
last for 5 to 10 minutes.  It was noted as not related to 
activity and occurring about twice a month.  It was also 
noted he would occasionally have a "pop" with knee 
extension.  The veteran did not have daily pain in the knee, 
but he did describe morning stiffness that was worse with 
cold weather.  The veteran also described warmth, but no 
swelling or erythema.  The veteran reported he could 
comfortably walk and run half a mile.  He also stated he 
played racquetball on occasion and he had no difficulty 
climbing stairs.  Physical examination revealed the veteran 
walked without a limp.  The veteran was able to do a deep 
knee bend without any difficulty.  He described left patellar 
compression tenderness.  No effusion or crepitus were noted.  
Flexion was noted to 140 degrees and extension was to zero 
degrees.  Medial and lateral collateral ligaments were 
stable.  Lachman and McMurray testing were negative.  A 
radiology report of the left knee revealed possible small 
left knee suprapatellar bursal joint effusion and an 
otherwise normal knee.  A relevant diagnosis of status post 
arthroscopy of the left knee with partial meniscectomy and 
plica dissection, residuals as described.  

In a March 1996 rating decision, the RO granted entitlement 
to service connection for post-operative resection of medial 
plica, evaluated as noncompensable, effective from July 12, 
1995.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. § Part 4 (2000).  The percentage ratings contained 
in the Rating Schedule represent, as far as can be 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2000).  Separate diagnostic codes identify the various 
disabilities.  

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  These regulations include 38 C.F.R. §§ 4.1 and 4.2 
(2000) which require the evaluation of the complete medical 
history of the claimant's condition.  These regulations 
operate to protect claimants against adverse decisions based 
on a single, incomplete, or inaccurate report, and to enable 
VA to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 1 
Vet. App. at 593-94 (1991).  

In the instant case, the veteran is technically not seeking 
an increased rating, since his appeal arises from the 
original assessment of a disability rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  In Fenderson, it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In that 
decision, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson v. West, 12 
Vet. App. 119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to pain, supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  38 C.F.R. § 4.40 
(2000).  

Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  See 38 C.F.R. § 4.40.  The provisions 
of 38 C.F.R. §§ 4.45 and 4.59 (2000) contemplate inquiry into 
whether there is crepitation, limitation of motion, weakness, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight-bearing are also related 
considerations.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or mal-aligned 
joints, due to healed injury, as at least minimally 
compensable.  See 38 C.F.R. §§ 4.45 and 4.59.

The veteran's service-connected left knee disability is 
currently rated as noncompensable pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, which provides that slight 
recurrent subluxation or lateral instability of the knee 
warrants a 10 percent evaluation.  Moderate recurrent 
subluxation or lateral instability of the knee warrants a 20 
percent evaluation.  Severe recurrent subluxation or lateral 
instability of the knee warrants a 30 percent evaluation.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

Limitation of motion of the knee is contemplated in 
Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 
provides for a zero percent evaluation where flexion of the 
leg is only limited to 60 degrees.  Flexion limited to 45 
degrees warrants a 10 percent evaluation.  A 20 percent 
evaluation is warranted for flexion limited to 30 degrees.  A 
30 percent evaluation is assigned where flexion is limited to 
15 degrees.  Diagnostic Code 5261 provides for a zero percent 
evaluation where extension of the leg is limited to five 
degrees.  A 10 percent evaluation is warranted where 
extension is limited to 10 degrees.  A 20 percent evaluation 
is warranted where extension is limited to 15 degrees.  
Extension limited to 20 degrees warrants a 30 percent 
evaluation.  A 40 percent evaluation is warranted for 
extension limited to 30 degrees.  Extension limited to 45 
degrees warrants a 50 percent evaluation. 38 C.F.R. § 4.71a, 
Diagnostic Codes 5260, 5261.

A review of the competent medical evidence of record reflects 
that the veteran does not demonstrate any compensable 
limitation of motion.  Thus, application of Diagnostic Codes 
5260 and 5261 would result in a noncompensable evaluation.  
The record is further silent for any diagnostic testing 
indicative of arthritis or right knee ankylosis.  Thus, 
application of 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 
5256 is also not warranted.  Additionally, there is no 
medical evidence of recurrent subluxation or laxity in the 
left knee.  Both Lachman and McMurray testing were noted as 
normal upon VA examination in August 1995.  Thus, application 
of 38 C.F.R. § 4.71a, Diagnostic Code 5257 results in a 
noncompensable evaluation.  

With regard to the above, the Board also references 
VAOPGCPREC 23-97 (O.G.C. Prec. 23-97).  In that opinion, the 
General Counsel stated that when a knee disorder is rated 
under Diagnostic Code 5257, and a veteran also has limitation 
of motion which at least meets the criteria for a zero 
percent evaluation under Diagnostic Code 5260 or 5261, 
separate evaluations may be assigned for arthritis with 
limitation of motion and for instability.  However, General 
Counsel stated that if a veteran does not meet the criteria 
for a zero percent rating under either Diagnostic Code 5260 
or 5261, there is no additional disability for which a 
separate rating for arthritis may be assigned.  In the 
instant case, there is no evidence of limitation of motion 
sufficient to warrant a zero percent evaluation under either 
Diagnostic Code 5260 or 5261; thus application of VAOPGCPREC 
23-97 (O.G.C. Prec. 23-97) is not warranted.

The Board notes that the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court"), 
in DeLuca v. Brown, 8 Vet. App. 202 (1995), held that where 
evaluation is based on limitation of motion, the question of 
whether pain and functional loss are additionally disabling 
must be considered.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2000).  The Court has, however, held that where a diagnostic 
code is not predicated on a limited range of motion alone, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply.  See Johnson v. Brown, 9 Vet. App. 7 
(1996).  Because the veteran's disability is rated under 
Diagnostic Code 5257, a code which is not predicated solely 
on loss of range of motion, 38 C.F.R. §§ 4.40 and 4.45 
regarding functional loss due to pain do not apply.  See 
Johnson v. Brown, 9 Vet. App. 7 (1996).  Furthermore, at his 
August 1995 VA examination the veteran denied daily pain, 
swelling, or erythema in the left knee.  He reported 
experiencing only an occasional pop, sharp pain, and morning 
stiffness.  However, the medical evidence fails to reveal 
objectively verified symptoms of pain such as swelling, 
atrophy, or weakness.  The Board also notes that the record 
does not indicate that the veteran has sought any ongoing 
post-service treatment for his knee.  Thus, the Board is 
compelled to conclude that the veteran manifests no 
additional functional disability due to pain on use so as to 
warrant a compensable evaluation.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2000), whether or not they were raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, the Board finds no basis upon which to 
assign a higher disability evaluation. 

The Board recognizes that the most recent evidence in this 
case is dated in 1995 and may not accurately reflect the 
veteran's current level of disability.  However, the record 
reflects that the veteran canceled a RO hearing request and 
failed to appear for his requested hearing before a Member of 
the Board in February 2001.  The record also reflects that 
the RO has been unable to locate the veteran by telephone or 
mail.  The Board notes that the "duty to assist" the 
veteran in the development of facts pertinent to his claim is 
not a "one-way street," wherein the entire burden of such 
development is placed on VA.  Wood v. Derwinski, 1 Vet. App. 
190 (1991).  In a case such as this, where additional 
development is required to establish the entitlement to 
increased benefits, the veteran may not passively sit by 
under circumstances where his cooperation is essential in 
obtaining the putative evidence.  In such a situation, the 
Board has no alternative but to deny the veteran's claim.  

Finally, the Board recognizes that there has been a 
significant change in the law during the pendency of this 
appeal with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and supercedes the decision of the Court in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, NO. 96-1517 (U. S. Vet. App. Nov. 6, 2000) 
(per curiam order).  The new law also includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  In this case, even 
though the RO did not have the benefit of the explicit 
provisions of the VCAA, VA's duties have been fulfilled.  The 
veteran was notified in the March 1996, that a compensable 
evaluation of his left knee disability was not warranted in 
the absence of limitation of motion, instability, or painful 
motion to objective examination.  The veteran was also 
informed of the evidence needed to substantiate his claim in 
the statement of the case issued in May 1996.  The Board 
concludes that the discussions in the rating decision and 
statement of the case informed the veteran of the information 
and evidence needed to substantiate his claim and complied 
with VA's notification requirements.  

The Board also notes that the veteran has not referenced any 
unobtained evidence that might aid his claim or that might be 
pertinent to the bases of the denial of this claim.  
Additionally, the veteran was provided with a VA examination.  
Finally, as previously noted, the veteran failed to report 
for requested hearings and the RO has been unable to contact 
him by phone or mail.  Thus, the Board concludes that VA has 
done everything reasonably possible to assist the veteran and 
in circumstances such as this, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
it the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the veteran in 
this case.  Further development and further expending of VA's 
resources is not warranted.  



ORDER

Entitlement to service connection for recurrent lumbosacral 
strain is granted.

Entitlement to a compensable evaluation for a left knee 
disability is denied.  



		
	John E. Ormond, Jr. 
	Member, Board of Veterans' Appeals



 

